Citation Nr: 0321061	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  01-01 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for hemorrhoids, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel





INTRODUCTION

The appellant had active duty for training from July 1975 to 
November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied the above claim.  

This case has been twice previously before the Board.  In May 
2001, the case was remanded for additional evidentiary 
development.  In May 2003, it was remanded to address due 
process matters.  The case now returns to the Board and is 
ready for adjudication. 


FINDING OF FACT

The veteran complains of hemorrhoidal symptoms including 
bleeding, pain, and fecal leakage occasionally requiring 
wearing a pad.  Clinical evidence documents external and 
internal hemorrhoids, but no bleeding, anemia, fissures, or 
fecal leakage.  


CONCLUSION OF LAW

The criteria for an increased disability rating for service-
connected hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 7332, 
7336 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified by means of the discussions in an October 2000 
rating decision, December 2000 statement of the case (SOC), 
and September 2002 and June 2003 supplemental statements of 
the case (SSOC) of the applicable law and reasons for the 
denial of his claim.  He has been informed, therefore, of 
what the evidence needs to show in order for an increased 
evaluation to be granted.  

In correspondence from the RO dated in July 2001 and in the 
September 2002 SSOC, the veteran was advised of the 
provisions of the VCAA.  He was also advised therein of what 
the evidence needs to show in order for increased evaluation 
to be granted, evidence which was already of record, and of 
what information or evidence was still needed.  He was also 
informed that VA would assist him by requesting records in 
the custody of military authorities or Federal agencies.  
Therefore, VA has informed the veteran of the type of 
information and evidence necessary to substantiate his claim, 
and of who is responsible for producing evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, the case was remanded in May 2003 to obtain 
additional evidence, which has since been associated with the 
file.  There is no indication of any additional relevant 
records that the RO failed to obtain and in fact, the record 
contains a waiver from the veteran's representative dated in 
July 2003, indicating that the veteran had no additional 
evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran was afforded comprehensive VA 
examinations in 2000 and 2002.  Additional examination and 
opinions are not warranted in this case.  



Factual Background

Service connection for hemorrhoids was initially granted in 
an April 1997 Board decision.  By rating action of July 1997, 
the Board's decision was implemented and a noncompensable 
evaluation was assigned effective from January 24, 1994, the 
date of the original claim.  In a June 1999 rating action, a 
10 percent evaluation was granted for hemorrhoids, effective 
from February 1998.  

In August 2000, the veteran requested an increased evaluation 
for his hemorrhoids.  H provided private treatment records 
showing medications for hemorrhoids.  

An October 2000 VA examination report reflects that the 
veteran complained of hemorrhoids since service.  He 
complained of chronic hematochezia with occasional fecal 
discharge and reported that his sphincter control was 
marginal, sometimes requiring that he wear a pad due to 
leakage.  It was noted that he treated his symptoms with 
suppositories and creams.  Physical examination revealed 3 
large external hemorrhoids.  There were no signs of AV 
fistula, fissures, excoriation, or breakdown.  There were no 
signs of internal hemorrhoids or bleeding and a stool card 
was negative for blood.  The veteran had a hyper-exaggerated 
pain response.  A diagnosis of chronic hemorrhoids was made.  

In a January 2001 statement submitted by the veteran, he 
indicated that his symptoms included persistent bleeding and 
severe pain, even if not shown on examination.

On examination by Richard H. Galloway, Ph.D. in June 2001. 
the veteran said that his hemorrhoids protruded and bled 
every day, but later changed this and said about two or three 
times a week.

A VA examination was conducted in August 2002.  The veteran 
complained of chronic hemorrhoids occurring twice a week with 
blood in the bowel or on paper.  He also complained of poor 
sphincter control with fecal leakage, occurring weekly, for 
which he uses pads, as needed.  It was noted that he was 
using suppositories and cream for treatment.  Physical 
examination revealed 3 large external hemorrhoids, without 
evidence of recent bleeding.  Two internal hemorrhoids were 
identified as well, without blood on guiac.  No fissures or 
fistula were seen.  It was noted that the veteran had a 
hypersensitive response.  Diagnoses of: hemorrhoids in 1975, 
status post hemorrhoidectomy times 2 in 1975 and 1981; and 
internal and external hemorrhoids were made.  An air contrast 
barium enema revealed minor abnormality.

VA medical records dated from 1999 to 2002 made reference to 
a medical history of hemorrhoids, but did not reflect primary 
treatment for hemorrhoids.  

In a November 2002 statement, the veteran reported that an 
appointment was scheduled for December 2002 at the VAMC in 
Shreveport, Louisiana for treatment of hemorrhoids.  In May 
2003, the Board remanded the case to attempt to obtain this 
evidence.  

Records from the VAMC in Shreveport, Louisiana dated from 
August 2002 to June 2003 were obtained for the file.  The 
records reflect that the veteran was seen in December 2002, 
at which time he received an influenza vaccine.  There is no 
indication that he was seen for treatment of hemorrhoids in 
December 2002.  These records were negative for any evidence 
of treatment for hemorrhoids.  


Applicable Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part. 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  Each disability must be viewed in 
relation to its history, and there must be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1 (2002).  Medical reports must be interpreted 
in light of the whole recorded history, and each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2 (2002).  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2002).  
Otherwise, the lower rating is to be assigned.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Moreover, VA has a duty to acknowledge and consider 
all regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.

Analysis

Service connection is currently in effect for hemorrhoids, 
for which a 10 percent evaluation is in effect pursuant to 
Diagnostic Code 7336 for external or internal hemorrhoids.  
Under that rating criteria a 10 percent evaluation is 
warranted for large or thrombotic hemorrhoids, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences.  A 20 percent evaluation may be assigned for 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  38 C.F.R. § 4.114 (2002).

Although the veteran has been diagnosed as having internal 
and external hemorrhoids, a higher evaluation cannot be 
granted in this case because hemorrhoids with persistent 
bleeding and with secondary anemia, or with fissures, have 
not been found.  To the contrary, the VA examiners noted no 
findings or evidence of recent bleeding or fissures in 2000 
and 2002.  Nor have there been any findings of anemia.  The 
VA treatment records are also essentially negative for any 
findings pertaining to hemorrhoids.  

The veteran has also complained of poor sphincter control and 
fecal leakage; however, there have been no objective findings 
of such and examination of the anus has been normal in this 
regard.  The perirectal area was described as normal on 
examination in October 2000.  Therefore, a higher disability 
rating is also not warranted under Diagnostic Code 7332.  
38 C.F.R. § 4.114, Diagnostic Code 7332 (2002).  

The Board has considered the veteran's subjective complaints.  
However, in view of the foregoing medical evidence, his 
statements are not persuasive.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony).   
VA treatment records dated from 1999 to 2003 and VA 
examination reports dated in 2000 and 2002 fail to clinically 
document hemorrhoidal symptoms such as bleeding, fissures, 
anemia, or fecal leakage.  

Accordingly, the Board concludes that the symptomatology 
shown by the medical evidence is adequately compensated by a 
10 percent disability rating and that an increased disability 
rating is not warranted.  38 C.F.R. §§ 4.7, 4.114, Diagnostic 
Codes 7332, 7336 (2002).  The preponderance of the evidence 
is against assigning a higher rating for service-connected 
hemorrhoids.  Thus, the benefit of the doubt rule does not 
apply to this case.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to an increased evaluation for hemorrhoids is 
denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

